 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 18-mj-22946-MSB-H-1
12
                              Plaintiff-Appellee,
13                                                      ORDER AFFIRMING
     v.                                                 MAGISTRATE JUDGE
14
     LETICIA HUIZAR-MUNOZ,                              CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18           On December 14, 2018, Defendant Leticia Huizar-Munoz filed a notice of appeal to
19   the district court. (Doc. No. 15.) The appeal is timely, and the Court has jurisdiction over
20   the appeal pursuant to 18 U.S.C. § 3402.
21                                          Background
22           On November 23, 2018, Defendant was arrested approximately one mile north of
23   the United States/Mexico border and twenty miles east of the Tecate, California, Port of
24   Entry. (Doc. No. 1 at 2.) Defendant stated that she is a citizen of Mexico without
25   immigration documents that would allow her to enter or remain in the United States legally.
26   (Id.)
27           On November 26, 2018, the Government filed a criminal complaint charging
28   Defendant with being “an alien, [who] did knowingly elude examination and inspection by

                                                    1
 1   Immigration Officers, a misdemeanor; in violation of Title 8, United States Code, Section
 2   1325(a)(2).” (Doc. No. 1.)
 3         On November 26, 2018, at Defendant’s initial appearance hearing, Defendant’s
 4   counsel objected to the proceedings on the basis that they violated the Equal Protection and
 5   Due Process Clauses of the United States Constitution. (Doc. No. 22 at 2.) On December
 6   6, 2018, Defendant appeared before the Magistrate Judge and entered a plea of guilty to
 7   the single count for violation of 8 U.S.C. § 1325(a)(2) in the complaint. (Doc. No. 9.) The
 8   Magistrate Judge accepted Defendant’s guilty plea and subsequently sentenced Defendant
 9   to time served. (Doc. No. 23 at 11-12; Doc. Nos. 9, 11.)
10         The Magistrate Judge entered a final judgment on December 6, 2018. (Doc. No.
11   11.) On December 14, 2018, Defendant filed a timely notice of appeal. (Doc. No. 15.)
12   See Fed. R. Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal from
13   a magistrate judge’s judgment of conviction).
14                                           Discussion
15         “In all cases of conviction by a United States magistrate judge an appeal of right
16   shall lie from the judgment of the magistrate judge to a judge of the district court of the
17   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
18   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
19   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
20   58(g)(2)(B).
21         On appeal, Defendant raises three challenges to her conviction for violation of 8
22   U.S.C. § 1325(a)(2).     First, Defendant argues that 8 U.S.C. § 1325(a) is facially
23   unconstitutional under the Supreme Court’s decision in Sessions v. Morales-Santana, 137
24   S. Ct. 1678 (2017). (Doc. No. 24 at 1, 4-9.) Second, Defendant argues that her criminal
25   proceedings violated the Equal Protection Clause and the Due Process Clause of the United
26   States Constitution. (Id. at 1, 9-19.) Third, Defendant argues that there was an insufficient
27   factual basis for her guilty plea under Rule 11. (Id. at 1, 19-22.) The Court addresses each
28   of these challenges in turn below.

                                                   2
 1   I.    Defendant’s Facial Challenge to the Constitutionality of 8 U.S.C. § 1325(a)
 2         Defendant argues that the Court should vacate her conviction for violation of 8
 3   U.S.C. § 1325(a)(2) because § 1325 is facially unconstitutional under the Equal Protection
 4   Clause in light of the Supreme Court’s recent decision in Sessions v. Morales-Santana, 137
 5   S. Ct. 1678 (2017). (Doc. No. 24 at 1, 4-9.) The constitutionality of a statute is a question
 6   of law that is reviewed de novo. United States v. Dowai, 839 F.3d 877, 879 (9th Cir. 2016);
 7   United States v. Younger, 398 F.3d 1179, 1192 (9th Cir. 2005).
 8         Here, Defendant raises a facial challenge to the constitutionality of 8 U.S.C. § 1325.
 9   (Doc. No. 24 at 4.) The Supreme Court has explained that “a plaintiff can only succeed in
10   a facial challenge by ‘establish[ing] that no set of circumstances exists under which the Act
11   would be valid,’ i.e., that the law is unconstitutional in all of its applications.” Washington
12   State Grange v. Washington State Republican Party, 552 U.S. 442, 449 (2008) (quoting
13   United States v. Salerno, 481 U.S. 739, 745 (1987)). “[A] facial challenge must fail where
14   the statute has a plainly legitimate sweep.” Id. (internal quotation marks omitted). “In
15   determining whether a law is facially invalid, [a court] must be careful not to go beyond
16   the statute’s facial requirements and speculate about ‘hypothetical’ or ‘imaginary’ cases.”
17   Id. at 449–50.
18         Title 8, United States Code, Section 1325(a) provides that: “Any alien who . . . (2)
19   eludes examination or inspection by immigration officers, . . . , shall, for the first
20   commission of any such offense, be fined under Title 18 or imprisoned not more than 6
21   months, or both . . . .” 8 U.S.C. § 1325(a)(2). Title 8, United States Code, Section
22   1101(a)(3) defines the term “alien” and provides that: “The term ‘alien’ means any person
23   not a citizen or national of the United States.” 8 U.S.C. § 1101(a)(3).
24         In Morales-Santana, the Supreme Court held that the gender-based distinctions for
25   derivative citizenship set forth in 8 U.S.C. §§ 1401(a)(7) and 1409(a) and (c) violate the
26   Equal Protection Clause and, therefore, are unconstitutional. 137 S. Ct. at 1698, 1700–01
27   (“The gender-based distinction infecting §§ 1401(a)(7) and 1409(a) and (c), we hold,
28   violates the equal protection principle.”). Derivative citizenship is the “acquisition of U.S.

                                                    3
 1   citizenship by a child born abroad, when one parent is a U.S. citizen, the other, a citizen of
 2   another nation.” Id. at 1686.
 3         Defendant argues that because a conviction under § 1325 requires that the
 4   government prove that the defendant is “not a citizen or national,” the Supreme Court’s
 5   holding in Morales-Santana renders § 1325 facially unconstitutional. (Doc. No. 19 at 5-
 6   13.) The Court disagrees.
 7         In order to succeed with her facial challenge to the constitutionality of § 1325,
 8   Defendant must establish that no set of circumstances exists under which the statute would
 9   be valid, i.e., the law is unconstitutional in all of its applications. See Washington State
10   Grange, 552 U.S. at 449.        Defendant is unable to meet this burden because “[t]he
11   severability clause in the Immigration and Nationality Act (‘INA’) dictates that the
12   remainder of 8 U.S.C. §§ 1401 and 1409 was not affected by Morales-Santana.” United
13   States v. Duffy, 752 F. App’x 532, 533 (9th Cir. 2019) (citing 8 U.S.C. § 1101 note (“If
14   any provision of this title . . . is held invalid, the remainder of the title . . . shall not be
15   affected thereby.”)); accord United States v. Madero-Diaz, 752 F. App’x 537, 538 (9th Cir.
16   2019). Thus, Defendant could properly be convicted under 8 U.S.C. § 1325, which
17   incorporates the definitions of “alien” and “citizen” that were not affect by Morales-
18   Santana. See id. In sum, Defendant has failed to establish that 8 U.S.C. § 1325 is
19   unconstitutional.    See Duffy, 752 F. App’x at 533 (rejecting challenge to the
20   constitutionality of 8 U.S.C. § 1326 based on the Supreme Court’s decision in Morales-
21   Santana); Madero-Diaz, 752 F. App’x at 538 (same); United States v. Ayun-Flores, No.
22   16CR1115-BEN, 2017 WL 4391701, at *1 (S.D. Cal. Oct. 2, 2017) (same).
23   II.   Defendant’s Equal Protection and Due Process Claims
24         Defendant argues that her conviction should be vacated because her criminal
25   proceedings violated the Equal Protection Clause and the Due Process Clause of the United
26   States Constitution. (Doc. No. 23 at 1, 9-19.) Specifically, Defendant argues that her
27   criminal proceedings violated her equal protection and due process rights because criminal
28   defendants charged with violating 8 U.S.C. § 1325 are not prosecuted through the Central

                                                    4
 1   Violations Bureau (“CVB”) court. (Id. at 9-19.) Constitutional issues are reviewed de
 2   novo on appeal. United States v. Kuchinski, 469 F.3d 853, 857 (9th Cir. 2006); see United
 3   States v. Vongxay, 594 F.3d 1111, 1114 (9th Cir. 2010).
 4         Defendant asserts that the Government’s failure to prosecute her in CVB court
 5   violates her equal protection rights because Defendant and others charged with violating 8
 6   U.S.C. § 1325(a)(2) are, by definition, set apart on the basis on their alienage and national
 7   origin. (Doc. No. 24 at 17.) The Ninth Circuit has explained: “However, there is a
 8   distinction between statutes which classify based on alienage and statutes which classify
 9   based on criminal actions. Given Congress’ plenary power over immigration, imposing
10   different rules on immigrants versus citizens does not in itself create a suspect
11   classification.” United States v. Mendoza-Hinojosa, 216 F.3d 1085, at *2 (9th Cir. 2000)
12   (citing Fiallo v. Bell, 430 U.S. 787, 792 (1977)). Here, the statute at issue, 8 U.S.C. §
13   1325(a)(2), prohibits “[a]ny alien” from “elud[ing] examination or inspection by
14   immigration officers.” The statute creates a classification based upon specific criminal
15   action, “elud[ing] examination or inspection by immigration officers,” and not alienage.
16   See United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH, 2019 WL 338923, at *2
17   (S.D. Cal. Jan. 28, 2019) (“[8 U.S.C. § 1325(a)(2)] creates a classification based upon
18   criminal action and not alienage.”).       Thus, the statute does not create a suspect
19   classification.
20         “Non-suspect classifications are ‘constitutionally valid if there is a plausible policy
21   reason for the classification, the legislative facts on which the classification is apparently
22   based rationally may have been considered to be true by the governmental decisionmaker,
23   and the relationship of the classification to its goal is not so attenuated as to render the
24   distinction arbitrary or irrational.’” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053,
25   1060 (9th Cir. 2018). “‘Further, because the classification is presumed constitutional, the
26   burden is on the [party] attacking the legislative arrangement to negative every conceivable
27   basis which might support it.’” Id. at 1060-61. Here, Defendant has failed to negate every
28   conceivable basis to support prosecuting her for violation of § 1325(a)(2) in the district

                                                   5
 1   court rather than the CVB court. First, the CVB is charged with processing violation
 2   notices (tickets) issued for petty offenses committed on federal property. Defendant does
 3   not assert that her offense occurred on federal property, and there is nothing in the record
 4   showing that the offense occurred on federal property. Second, in order to receive a CVB
 5   violation notice, a defendant must provide the issuing officer with a U.S. mailing address.
 6   (See Doc. No. 24 at 10.) There is nothing in the record showing that Defendant possesses
 7   a U.S. mailing address. Third, prosecuting § 1325(a)(2) defendants in the district court
 8   conserves judicial resources. See United States v. Ramirez-Ortiz, No. 3:19-CR-00300-
 9   BTM, 2019 WL 950332, at *1 (S.D. Cal. Feb. 27, 2019) (“Misdemeanor § 1325 cases are
10   handled together rather than on the CVB calendar because it makes ‘organizational sense’
11   given the volume of § 1325 cases and divergent jurisdictional underpinnings of CVB
12   court.”); see also Bankers Life & Cas. Co. v. Crenshaw, 486 U.S. 71, 82 (1988)
13   (recognizing the conservation of judicial resources as a legitimate government interest).
14   As a result, Defendant’s equal protection claim fails.
15         Defendant also asserts that the Government’s failure to prosecute her in CVB court
16   violates her substantive and procedural due process rights. (Doc. No. 24 at 18-19.) The
17   Court rejects this argument. “‘[S]ubstantive due process’ prevents the government from
18   engaging in conduct that ‘shocks the conscience’ or interferes with rights ‘implicit in the
19   concept of ordered liberty.’” United States v. Salerno, 481 U.S. 739, 746 (1987) (citations
20   omitted). Thus, in order to establish a violation of substantive due process, a claimant must
21   show that the “the behavior of the governmental officer is so egregious, so outrageous, that
22   it may fairly be said to shock the contemporary conscience.” Cty. of Sacramento v. Lewis,
23   523 U.S. 833, 847 (1998); see Rochin v. California, 342 U.S. 165, 172–73 (1952). “[This]
24   ‘shock the conscience’ standard erects a high hurdle for would-be claimants.” Aguilar v.
25   U.S. Immigration & Customs Enf’t Div. of Dep’t of Homeland Sec., 510 F.3d 1, 21 (1st
26   Cir. 2007); accord Ms. L. v. U.S Immigration & Customs Enf’t, 302 F. Supp. 3d 1149,
27   1166 (S.D. Cal. 2018). Prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district
28   court rather than in the CVB court falls well short of “shocking the contemporary

                                                   6
 1   conscience,” and, thus, Defendant’s substantive due process claim fails.
 2            Defendant’s procedural due process claim also fails. “A procedural due process
 3   claim has two elements.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018). The
 4   claimant must demonstrate: “‘(1) a deprivation of a constitutionally protected liberty or
 5   property interest, and (2) a denial of adequate procedural protections.’” Id. Here,
 6   Defendant fails to explain how she was denied adequate procedural protections.
 7   Defendant’s proceedings were conducted in accordance with the Federal Rules of Criminal
 8   Procedure, and Defendant does not contend that any aspect of her criminal proceedings
 9   violated those procedural rules. As a result, Defendant’s procedural due process claim
10   fails.
11            In sum, Defendant has failed to show that her conviction for violation of 8 U.S.C. §
12   1325(a)(2) violated the Equal Protection Clause or the Due Process Clause of the United
13   States Constitution. See Mazariegos-Ramirez, 2019 WL 338923, at *2 (holding that the
14   defendant’s prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district court rather
15   than in CVB court “does not the violate the Equal Protection Clause or the Due Process
16   Clause of the United States Constitution”); Ramirez-Ortiz, 2019 WL 950332, at *1-2
17   (holding the same).
18   III.     Factual Basis for Conviction
19            Finally, Defendant argues that the Magistrate Judge erred by accepting her guilty
20   plea because there was an insufficient factual basis for the plea. (Doc. No. 24 at 19-22.)
21   Specifically, Defendant argues that in order to prove a violation of § 1325(a)(2), the
22   government must prove that the defendant either: (1) snuck by the examination process at
23   a port entry; or snuck by an immigration officer who was present at a point of entry outside
24   a port. (Id. at 19.) Defendant argues that the government failed to establish either of these
25   necessary facts, and, thus, her factual basis was insufficient. (Id.)
26            Federal Rule of Criminal Procedure 11(b)(3) provides that:        “Before entering
27   judgment on a guilty plea, the court must determine that there is a factual basis for the
28   plea.” “To satisfy this requirement, [t]he judge must determine that the conduct which the

                                                    7
 1   defendant admits constitutes the offense charged in the indictment or information or an
 2   offense included therein to which the defendant has pleaded guilty.” United States v. Jones,
 3   472 F.3d 1136, 1140 (9th Cir. 2007) (internal quotation marks omitted).
 4         Title 8, United States Code, Section 1325(a) provides that: “Any alien who . . . (2)
 5   eludes examination or inspection by immigration officers, . . . , shall, for the first
 6   commission of any such offense, be fined under Title 18 or imprisoned not more than 6
 7   months, or both . . . .” 8 U.S.C. § 1325(a)(2). The Ninth Circuit has explained that a
 8   defendant eludes inspection under § 1325(a)(2) when he gains entry into the United States
 9   through an unlawful point and does not submit to examination at the time of the entry.
10   United States v. Rincon-Jimenez, 595 F.2d 1192, 1193–94 (9th Cir. 1979).
11         In present case, defense counsel provided the following factual basis for Defendant’s
12   guilty plea: “On or about November 23rd of 2018, Ms. Huizar was a citizen of Mexico
13   and not a citizen of the United States. She eluded inspection when she crossed the border
14   approximately 20 miles east of the Tecate Port of Entry. After crossing the border, she was
15   apprehended approximately one mile north of the international boundary, and that is within
16   the Southern District of California.” (Doc. No. 23 at 8.) Defendant argues that the mere
17   fact that she was trying to avoid inspection by entering at a non-designated port of entry is
18   insufficient to provide a factual basis for violation of § 1325(a)(2). (Doc. No. 24 at 20.)
19   Defendant is incorrect.
20         Under Ninth Circuit precedent, a defendant eludes inspection under § 1325(a)(2)
21   when she gains entry into the United States through an unlawful point and does not submit
22   to examination at the time of the entry. Rincon-Jimenez, 595 F.2d 1192, 1193–94 (9th Cir.
23   1979) (finding that the defendant “eluded” inspection “by traversing the beach between
24   Tijuana and San Ysidro late at night” and by not entering “at an officially designated border
25   checkpoint”). Thus, the factual basis provided in support of Defendant’s guilty plea, which
26   included the fact that Defendant entered the United States at a non-designated place, was
27   sufficient. See United States v. Sierra-Chavez, No. 18MJ3585 WQH, 2018 WL 3993368,
28   at *3 (S.D. Cal. Aug. 21, 2018) (“Defendant’s admission that he eluded examination by

                                                   8
 1   entering the United States at a time and place other than as designated by immigration
 2   officers is sufficient evidence to support the conclusion that he was guilty of the offense of
 3   eluding examination or inspection by an immigration officer.”); United States v. Choy-
 4   Timana, No. 18MJ3200 AJB, 2018 WL 4092125, at *3 (S.D. Cal. Aug. 28, 2018)
 5   (“Defendant’s admission that he crossed the international border intentionally somewhere
 6   near the Tecate Port of Entry is sufficient evidence to support the conclusion that he was
 7   guilty of the offense of eluding examination or inspection by an immigration officer.”);
 8   United States v. Castro-Bernal, No. 18-MJ-3274 WVG DMS, 2018 WL 4292984, at *2
 9   (S.D. Cal. Sept. 10, 2018). As such, Defendant has failed to establish that the Magistrate
10   Judge erred in accepting her guilty plea.
11                                           Conclusion
12         For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
13   conviction and judgment.
14         IT IS SO ORDERED.
15   DATED: April 24, 2019
16
                                                   MARILYN L. HUFF, District Judge
17                                                 UNITED STATES DISTRICT COURT
18
19
20
21
22
23
24
25
26
27
28

                                                   9
